UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-147245 OPTIONS MEDIA GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0444290 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) th Street, Ste. 300 Boca, Raton, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(561) 368-5067 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Class Outstanding at August 19, 2011 Common Stock, $0.001 par value per share 955,144,232shares OPTIONS MEDIA GROUP HOLDINGS, INC. TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets atJune 30, 2011 (Unaudited) and December31, 2010 2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010.(Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Notes to Unaudited Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. (Removed and Reserved) 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signature 30 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June30, 2011 December31,2010 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net Prepaid expenses Prepaid marketing expense - Other current assets Total Current Assets Property and equipment, net Software, net Intangible assets Prepaid marketing expense, net of current portion - Other assets Total non-current assets Assets of discontinued operations held for sale - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Customer deposits - Deferred revenue Warrant liability - Note payable, net of debt discount - Convertible note payable - Due to related parties Other current liabilities Total Current Liabilities Total Liabilities $ $ Commitments and contingencies (Note 8) Stockholders' (Deficit) Equity: Preferred stock; $0.001 par value, 10,000,000 shares authorized Preferred stock; $0.001 par value Series A, 18,600 and none issued and outstanding at June 30, 2011 and December 31, 2010, respectively $ 19 $ - Preferred stock; $0.001 par value, Series B, none issued and outstanding at June 30, 2011 and December 31, 2010, respectively - - Preferred stock; $0.001 par value, Series C, 338 and noneissued and outstanding at June 30, 2011 and December 31, 2010, respectively - - Preferred stock; $0.001 par value, Series D, 991,791 and 1,856,797issued and outstanding at June 30, 2011 and December 31, 2010, respectively Preferred stock; $0.001 par value, Series E, 338 and none issued and outstanding at June 30, 2011 and December 31, 2010, respectively - - Preferred stock; $0.001 par value, Series F, none issued and outstanding at June 30, 2011 and December 31, 2010, respectively - - Preferred stock; $0.001 par value, Series G, none issued and outstanding at June 30, 2011 and December 31, 2010, respectively - - Dividends paid in excess of earnings - Common stock; $0.001 par value, 1,500,000,000 shares authorized, 719,910,755 and 414,388,121 issued or issuable and outstanding, at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit Total Stockholders' (Deficit) Equity Total Liabilities and Stockholders' (Deficit) Equity $ $ See accompanying unaudited notes to unaudited consolidated financial statements. 2 OPTIONS MEDIA GROUP HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues $ Cost of revenues Gross profit Operating expenses: Server hosting and technology services - - Compensation and related costs Commissions Advertising Rent Impairment of software license - - Other general and administrative Total operating expenses Loss from continuing operations ) ) (6,487,755 ) (1,822,047 ) Other income (expense): Other income - - Settlement gain - - Change in fair market value of warrant liability ) - (6,112,805 ) - Interest expense ) ) (65,950 ) (1,916 ) Total other income(expense), net ) (6,163,021 ) Loss from continuing operations ) ) (12,650,776 ) (1,720,381 ) Discontinued operations: Loss from discontinued operations, net of income tax benefit of $0 ) ) (105,874 ) (1,598,650 ) Gain from discontinued operations, net of income tax benefit of $0 - - - Income (loss) from discontinued operations, net ) ) (1,598,650 ) Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted – continuing operations $ ) $ ) $ ) $ ) Net loss per share, basic – discontinued operations $ ) $ ) $
